            Case 4:18-cv-01044-HSG Document 136 Filed 04/09/19 Page 1 of 4



 1   COUNSEL LISTED ON NEXT PAGE

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                      NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
10
            TECHSHOP, INC., a California                   Case No: 4:18-cv-01044-HSG (JCS)
11          corporation, DORIS A. KAELIN, in her
            capacity as Chapter 7 bankruptcy trustee for
12          TECHSHOP, INC.,                                PARTIES’ STIPULATED MOTION IN
                                                           LIMINE
13                            Plaintiff,
14                 v.                                      Pretrial Conference: April 30, 2019, 3:00 p.m.
                                                           Trial: June 3, 2019, 8:00 a.m.
15          DAN RASURE et al.
16                            Defendants.
17   ______________________________________
18   AND RELATED COUNTERCLAIMS
19
20

21

22

23

24

25

26

27

28

                                                                           Case No. 4:118-CV-01044-HSG (JCS)
     (d (
                                                                   PARTIES’ STIPULATED MOTION IN LIMINE
       Case 4:18-cv-01044-HSG Document 136 Filed 04/09/19 Page 2 of 4



 1   James C. Pistorino (Bar No. 226496)
     james@dparrishlaw.com
 2   Parrish Law Offices
     224 Lexington Dr.
 3   Menlo Park, CA 94025
     Telephone: (650) 400-0043
 4
     Attorneys for Plaintiff and Counter-defendants .
 5

 6   Ann McFarland Draper (Bar No. 065669)
     courts@draperlaw.net
 7   Draper Law Offices
     75 Broadway, Suite 202
 8   San Francisco, California 94111
     Telephone: (415) 989-5620
 9
     QUINN EMANUEL URQUHART & SULLIVAN, LLP
10   Kevin P.B. Johnson (Bar No. 177129)
     kevinjohnson@quinnemanuel.com
11   Andrea Pallios Roberts (Bar No. 228128)
     andreaproberts@quinnemanuel.com
12   555 Twin Dolphin Drive, 5th Floor
     Redwood Shores, California 94065-2139
13   Telephone:    (650) 801-5000
     Facsimile:    (650) 801-5100
14
     Ed DeFranco (Bar No. 165596)
15   eddefranco@quinnemanuel.com
     51 Madison Avenue, 22nd Floor
16   New York, NY 10010
     Telephone:   (212) 849-7000
17   Facsimile:   (212) 849-7100

18   John E. Nathan (Pro Hac Vice)
     jnathan155@yahoo.com
19   John E. Nathan LLC
     1175 Park Avenue
20   New York, NY 10128
     Telephone:    (917) 960-1667
21
     Attorneys for Defendants and Counterclaimants
22

23

24

25

26

27

28

                                                        -2-           Case No. 4:118-CV-01044-HSG (JCS)
                                                              PARTIES’ STIPULATED MOTION IN LIMINE
       Case 4:18-cv-01044-HSG Document 136 Filed 04/09/19 Page 3 of 4



 1          Plaintiff and Defendants, through their respective counsel, have stipulated to the following

 2   in limine issue:

 3          Plaintiff shall not introduce any testimony, evidence, or argument that any of the

 4   “TECHSHOP” marks are incontestable.

 5
     DATED: April 9, 2019
 6

 7

 8   By /s/ James C. Pistorino                   By       /s/ Andrea Pallios Roberts
     James C. Pistorino (Bar No. 226496)           Ann McFarland Draper (Bar No. 065669)
 9   james@dparrishlaw.com                         courts@draperlaw.net
     Parrish Law Offices                           Draper Law Offices
10   224 Lexington Dr.                             75 Broadway, Suite 202
     Menlo Park, CA 94025                          San Francisco, California 94111
11   Telephone: (650) 400-0043                     Telephone: (415) 989-5620
12   Attorneys for Plaintiff and Counterdefendants QUINN EMANUEL URQUHART &
                                                   SULLIVAN, LLP
13                                                 Kevin P.B. Johnson (Bar No. 177129)
                                                   kevinjohnson@quinnemanuel.com
14                                                 Andrea Pallios Roberts (Bar No. 228128)
                                                   andreaproberts@quinnemanuel.com
15                                                 555 Twin Dolphin Drive, 5th Floor
                                                   Redwood Shores, California 94065-2139
16                                                 Telephone:    (650) 801-5000
                                                   Facsimile:    (650) 801-5100
17
                                                    Ed DeFranco (Bar No. 165596)
18                                                  eddefranco@quinnemanuel.com
                                                    51 Madison Avenue, 22nd Floor
19                                                  New York, NY 10010
                                                    Telephone:   (212) 849-7000
20                                                  Facsimile:   (212) 849-7100
21                                                  John E. Nathan (Pro Hac Vice)
                                                    jnathan155@yahoo.com
22                                                  John E. Nathan LLC
                                                    1175 Park Avenue
23                                                  New York, NY 10128
                                                    Telephone:    (917) 960-1667
24
                                                    Attorneys for Defendants and Counterclaimants
25

26

27

28

                                                      -3-             Case No. 4:118-CV-01044-HSG (JCS)
                                                              PARTIES’ STIPULATED MOTION IN LIMINE
       Case 4:18-cv-01044-HSG Document 136 Filed 04/09/19 Page 4 of 4



 1                                   SIGNATURE ATTESTATION

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in
 3   the filing of this document has been obtained from James C. Pistorino.
 4

 5                                                 /s/ Andrea Pallios Roberts
                                                   Andrea Pallios Roberts
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      -4-             Case No. 4:118-CV-01044-HSG (JCS)
                                                              PARTIES’ STIPULATED MOTION IN LIMINE
